Citation Nr: 0844442	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-17 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
low back disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from .May 1971 to November 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that denied the veteran's original claim of service 
connection for tinnitus; and denied service connection for 
hearing loss and a low back disability because new and 
material evidence had not been submitted to reopen previously 
denied claims.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in April 2006.  A transcript 
of his testimony is associated with the claims file.  

In November 2008, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  


FINDINGS OF FACT

1.  In February 1979, the Board denied service connection for 
a back disability.  That decision is now final.

2.  Evidence submitted since the Board's February 1979 
decision, by itself or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and therefore does not raises a 
reasonable possibility of substantiating the claim.

3.  The veteran has a current diagnosis of tinnitus and there 
is credible testimony from the veteran that his tinnitus 
began during service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
Board's February 1979 decision.  38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2008).

2.  The criteria for a grant of service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2004.

The notification letters substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the underlying claims of service connection  The notification 
also identified the relative duties of VA and the claimant to 
obtain evidence.  

The initial notification did not satisfy the requirements of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), or the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006); however 
those defects were cured by the RO when it provided 
additional duty-to-assist notification to the veteran.  

A March 2006 letter to the veteran provided notice regarding 
VA's assignment of effective dates and initial ratings for 
grants of service connection.  

A November 2007 letter to the veteran provided specific 
notice of why the veteran's initial claim of service 
connection for a low back disability was denied.  Thus, the 
appellant was aware of the basis for the denial of the 
underlying service connection claim and was also aware that 
he needed to provide new and material evidence to reopen the 
previously denied claim.  The November 2007 duty-to-assist 
letter, for example, specifically notified the appellant that 
he needed to show that his current back disability began 
during service, or is otherwise related to service.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The March 2006 and November 2007 notification letters were 
followed by the issuance of a supplemental statement of the 
case in November 2008.  
VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file, and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

III.  New & Material Evidence - Low Back

In a July 1978 rating decision, the RO denied service 
connection for a back disability because the medical evidence 
of record at discharge and subsequent to discharge indicated 
that any in-service back pain had resolved by the time of 
service discharge.  The veteran appealed to the Board.  

In February 1979, the Board denied service connection for a 
back disability manifested by muscle spasm on the same basis.  
The Board decision pointed out that a back disability was 
noted at the time of an automobile accident approximately two 
years after service discharge.  That decision is now final.

The appellant contends that his current back disability had 
its onset during service.  

Additional evidence has been added to the record since the 
Board's 1979 decision which includes additional lay 
statements, hearing testimony, and correspondence from 
private doctors noting current treatment for low back pain.  
The veteran reportedly has undergone two back surgeries since 
the last final denial.  A VA MRI report from September 2004 
shows a diagnosis of degenerative disc disease most notable 
at L4-5 and root sleeve diverticulum of the right L5 nerve 
root.  

At VA examination in December 2007, the examiner recorded a 
full detailed self-reported history of the veteran's back 
pain, which he still maintains began during service.  After 
reviewing the medical records and performing a physical 
examination, the examiner opined that the current lumbar 
spine condition was not caused by or the result of the injury 
he sustained during service.  The examiner noted that the 
veteran's service medical records revealed multiple reports 
of treatment for back pain that had always been described as 
in the cervical or thoracic region, most notably over muscle 
spasms of his trapezius muscle.  The examiner also pointed 
out that in the initial appeal of October 1978, the veteran 
described his pain as being in the cervical spine region, not 
the lumbar spine.  Moreover, x-rays from the lumbar spine 
from 1978 did not show traumatic or degenerative disc disease 
at that time.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no evidence of a nexus between the veteran's 
current back condition and service, including the in-service 
back pain.  38 U.S.C.A. § 7104.  

Since the prior final decision, evidence has been added to 
the claims file, as described above; however, the additional 
evidence, while new, is not material.  It does not include 
any competent evidence that cures the prior evidentiary 
defect, as it does not provide the requisite nexus that was 
lacking at the time of the prior denial.  

Rather, the evidence merely reiterates the fact that the 
veteran has a current low back disability.  It is cumulative 
and redundant of the evidence of record at the time of the 
last prior final denial of the claim.  It duplicates evidence 
previously of record.  It does not have any bearing on a 
nexus between current disability and service.  The additional 
evidence added to the record does not provide any medical 
basis to relate the veteran's current degenerative disc 
disease to service.  Rather, the evidence added to the record 
shows that the veteran has undergone two back surgeries and 
continues to have low back pain with disc degeneration which 
he continues to relate to service.  In addition to the 
evidence being duplicative, the veteran's lay statements as 
to diagnosis or causation may not comprise material evidence.  
See Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).  

Evidence submitted since the Board's February 1979 decision, 
by itself or when considered with previous evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has not been received since the Board's February 
1979 decision and reopening the claim is not warranted.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

IV.  Service Connection - tinnitus

The veteran seeks service connection for tinnitus.  The 
veteran maintains that this condition began during service, 
and has continued since discharge from service.

At his personal hearing before a DRO in April 2006, and at 
his video conference before the undersigned in November 2008, 
the veteran testified that he first noticed ringing in his 
ears during service.  He attributes the ringing to his time 
working on the flight line for approximately three hours per 
day for about two years.  The veteran further testified that 
the ringing has been consistently present, albeit 
intermittent, since service.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records are negative for complaints, 
findings or diagnosis of tinnitus.  Despite the lack of 
documented in-service tinnitus, the veteran has consistently 
maintained that his tinnitus began during service, but he did 
not seek treatment for it at that time.

At a VA examination in June 2005, the veteran provided a 
clear and detailed history of his tinnitus.  He explained 
that he first noticed the ringing in his ears during service 
in late 1972 or 1973.  He reported that the tinnitus was 
intermittent, and he noticed it more often when he was in a 
quiet place.  The examiner, however, indicated that the 
veteran's normal hearing sensitivity did not support his 
claim of tinnitus.  The examiner further opined that it was 
unlikely that the veteran's tinnitus had its origin during 
military service because it was only periodic and occurred 
infrequently, two to three times per week.

On the one hand, it appears that the examiner does not 
believe the veteran's claim of tinnitus, stating that his 
claim of tinnitus was unsupported by the fact that his 
hearing was within normal limits.  On the other hand, the 
examiner acknowledges the veteran's claim of tinnitus but 
opined that the tinnitus did not begin during military 
service, simply because it was only periodic and infrequent.  
That argument is illogical, as the frequency of the tinnitus 
does not have any bearing on its origin.  Moreover, it is 
well-established that tinnitus can occur without any loss of 
hearing.  Thus, the VA examiner's has little probative value.  

Moreover, there is no reason to doubt the veteran's 
credibility that he has tinnitus or that it began during 
service, given the consistent exposure to aircraft noise on 
the flight line for two years.  The veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In 
this case, the veteran is competent to report that he began 
to notice ringing in his ears during service.  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, such as the 
onset of ringing in his ears, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

However, lay evidence is one type of evidence that must be 
considered and competent lay evidence can be sufficient in an 
of itself.  The Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

The veteran reported that his tinnitus began in 1972 or 1973 
and has continued since that time.  This evidence is 
competent lay evidence indicating in-service incurrence of 
tinnitus and continuity of symptomatology since discharge 
from service.  The VA examiner in 2005 apparently did not 
believe the veteran's lay statements regarding the onset of 
his tinnitus.  Because the examiner's opinion carries little 
probative value, it is outweighed by the veteran's the 
competent lay evidence, and service connection for tinnitus 
is warranted. 

Resolving all doubt in the veteran's favor, the veteran 
incurred tinnitus during service, has experienced this 
ringing in his ears since service, and service connection is 
warranted.  


ORDER

The application to reopen the claim of service connection for 
a back disability is denied.  

Service connection for tinnitus is granted.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


